Citation Nr: 0302319	
Decision Date: 02/06/03    Archive Date: 02/19/03	

DOCKET NO.  02-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date earlier than July 27, 2000, 
for the grant of service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
March 1971.

This matter was before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the Fargo, 
North Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 10 
percent disability evaluation from July 27, 2000.  The 
veteran has appealed the effective date of the award.  The 
veteran, his representative, and a friend appeared before RO 
personnel in June 2002 in a conference held at the RO.  No 
transcript was prepared.


FINDINGS OF FACT

1.  The veteran filed an informal claim for service 
connection for post-traumatic stress disorder on July 27, 
2000; he filed his formal claim in October 2000.

2.  By a rating decision of October 2001, the RO granted 
service connection for PTSD and assigned an effective date of 
July 27, 2000, for the service connection award.


CONCLUSION OF LAW

An effective date earlier than July 27, 2000, for the grant 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5110, 7104 (West 1991); 38 C.F.R. § 3.400(a)(b) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Preliminary matter -- the Veterans Claims Assistance Act of 
2000  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  VA regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is potentially applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
before the date of enactment but not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion of the 
evidence is to be provided by the claimant and which part VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA also requires that the VA 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary of Veterans 
Affairs, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

In the present case, the RO has not notified the veteran of 
the provisions of the new law or performed additional 
development regarding the effective date issue.  However, the 
essential facts relevant to the effective date issue before 
the Board are not in dispute.  The matter to be resolved is 
legal in nature and its outcome is determined by the 
interpretation and application of the law and regulations 
rather than by consideration of conflicting or disputed 
evidence.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).  Consequently, the VCAA is not applicable to 
the matter decided herein and no further action to comply 
with its provisions is required.  

Factual background  

On July 27, 2000, the veteran submitted to the RO a VA Form 
21-4138, Statement in Support of Claim, wherein he stated 
that he would like to file a claim for service connection for 
post-traumatic stress disorder.  He indicated that his 
application, VA Form 21-526, was being submitted by the 
County Veterans Service Office of Otter Tail County.

In a letter dated in August 2000, the RO acknowledged receipt 
of the veteran's informal claim and forwarded him the 
appropriate application form, VA Form 21-526, Veterans 
Application for Compensation or Pension.  Received from the 
veteran in October 2000 was an executed copy of the Form 21-
526.

Attached to the application form received in October 2000 was 
a report of a VA PTSD evaluation performed in December 1999.  
The report indicated that his county veterans' service 
officer had seen the veteran upon referral.  The examiner set 
forth detailed examination findings and a conclusion that the 
veteran met the criteria for PTSD.  

The RO reviewed the PTSD claim in October 2001 after 
completion of additional evidentiary development, including 
procurement of service medical records and an additional VA 
psychiatric examination performed in November 2000.  The RO 
granted service connection for PTSD and assigned a 10 percent 
disability evaluation effective July 27, 2000, the date of 
receipt of the veteran's informal claim.

The veteran filed his notice of disagreement with the 
effective date in December 2001.  He related that in July 
1999 he had asked his county veterans' officer to file a 
claim and that upon checking on the claim while at the Fargo 
VA in July 2000, he found out that the claim had not been 
filed.  An RO employee did some checking and told him that it 
had not been filed, so he put it in immediately that day.  
The veteran related that the county officer had told him not 
to bother filing a claim because he did not think the veteran 
had PTSD but said he would get the claim process started.  
The county officer made an appointment for him with Dr. Brown 
(the VA psychologist who performed the December 1999 PTSD 
evaluation).

The veteran filed a VA Form 9, Appeal to Board of Veterans' 
Appeals, in May 2002 wherein he reported that County Veterans 
Service Officer J. Sullivan had told him in July 1999 that "I 
don't think you have PTSD and it is a waste of my time and 
the VA's money, but I'll call St. Cloud and make appointment 
with Dr. Brown," which he did right then and there.

In June 2002, J. Sullivan, County Veterans Service Officer 
for Otter Tail County, submitted a statement to the RO at the 
request of the veteran.  He did not dispute information from 
the veteran that he had first seen the veteran in July 1999 
to discuss the possibility of filing a claim but stated that 
he did not recall the date or place of this first contact or 
the circumstances under which the discussion took place.  He 
felt that the discussion may have been "informative" and 
"tentative" since under normal circumstances, a definitive 
office interview concerning a claim would result in a 
notation in the office file, which in this case did not 
exist.  The letter stated that in November 1999 the veteran 
had received assistance in applying to the service department 
for all medals and awards to which he was entitled and that 
on that same date, contact was initiated with the VA Medical 
Center in St. Cloud for a PTSD to be conducted.  A notation 
in the office file said "Will wait to see evaluation to 
decide whether to submit PTSD claim."  As the reasons for a 
deliberate decision to delay submitting the claim, the 
statement listed the following:  (1) At that time, the VA was 
operating under the "well-grounded" claims restrictions, (2) 
the veteran's DD Form 214 did not show an accepted PTSD 
stressor and he felt that it was advisable to obtain 
necessary evidence "to avoid clogging the system" with a not 
well-grounded claim, (3) he wanted to see Dr. Brown's 
evaluation to determine whether there was sufficient reason 
to pursue the claim further, and (4) he felt there may have 
been a need to verify the veteran's combat duty through 
official sources.

Legal criteria  

The provisions of 38 U.S.C.A. § 5110 and its implementing VA 
regulation, 38 C.F.R. § 3.400 (2002), govern the assignment 
of effective dates of VA benefit awards.  The language of 
§ 5110(a) contains the following general provision:  

Unless specifically provided otherwise . 
. . the effective date of an award based 
on an original claim, a claim reopened 
after final adjudication, or a claim for 
increase of compensation . . . shall be 
fixed in accordance with the facts found, 
but shall not be earlier than the date of 
receipt of application therefor.  

With respect to compensation awards specifically, subsection 
(b)(1) of § 5110 provides as follows:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of discharge or release.

If a claim is not received within one year after discharge or 
release, a subsequent compensation award shall be effective 
from the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2002).  

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
1991); 38 C.F.R. § 3.151(a) (2002).  Upon request made in 
person or in writing, the Secretary shall furnish, free of 
expense, all such printed instructions and forms as may be 
necessary in establishing the claim.  38 U.S.C.A. § 5102 
(West 1991). 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2002).  A claim 
"means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  Brannon v. West, 
12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2002).  

Once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or a report of hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1) (2002); see also 38 C.F.R. § 
3.155(a) (2002).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2002).  A "finally adjudicated claim" is an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appeal.  
38 C.F.R. § 3.160(d) (2002); see also 38 C.F.R. §§ 20.1103, 
20.1104 (2002).



Discussion  

The selection of July 27, 2000, as the effective date of the 
award of service connection for PTSD reflects application of 
38 U.S.C.A. § 5110 and its implementing VA regulation, 
38 C.F.R. § 3.400, which specifies that the effective date of 
a service connection award based on a claim filed more than 
one year after service shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  The 
veteran concedes that the informal claim filed on July 27, 
2000, was the first actual application to the VA, but argues 
that benefits should be awarded from the date of his first 
request to the county veterans' service officer to file a 
PTSD claim on his behalf, or, alternatively, the date of the 
December 1999 VA PTSD examination.

Assuming for the purpose of this decision that the veteran's 
July 1999 visit to the Otter Tail County Veterans Service 
Office, which is not documented by an official record but the 
occurrence of which is not disputed by the service officer, 
occurred precisely as reported by the veteran, that event 
transpired entirely outside of the VA.  The applicable 
statutory and regulatory provisions require that to 
constitute a claim, a specific claim in the form described by 
the Secretary must be filed.  (See citations above).  The 
United States Court of Appeals for Veterans Claims has held 
that a claim "means a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  Brannon 
v. West, 12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2002).  
Rightfully or wrongfully, the veteran's visit to the Otter 
Tail County Office did not generate any communication to the 
VA which indicated an intent to apply for one or more VA 
benefits and therefore may not be recognized as a claim for 
benefits.  

The Court has also made it plain that the date of the filing 
of such a claim is controlling in determinations as to 
effective dates.  See  Lalonde v. West, 12 Vet. App. 377, 380 
(1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997); and Wright v. 
Gober, 10 Vet. App. 343 (1997).  In Lalonde, the Court 
stated:  

The Court understands the appellant's feelings of 
entitlement to an earlier effective date based on 
those records.  However, the effective date of an 
award of service connection is not based on the 
date of the earliest medical evidence demonstrating 
[entitlement], but on the date that the application 
upon which service connection was eventually 
awarded was filed with VA. 

The psychiatric evaluation performed in December 1999 
likewise cannot be recognized as a compensation claim.  The 
document resulting from that examination was merely a medical 
record, not a claim.  "[T]he Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed."  Brannon v. West, 12 
Vet. App. 32, 34 (1998); see also Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995.  The claim must be explicit.  The 
mere presence of the medical evidence does not establish an 
intent on the part of the veteran to seek service connection 
for the condition.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1993); 
Brannon, Id., at 34 (medical evidence alone cannot raise an 
initial claim for service connection.).  

VA regulations do contain a provision stating that in certain 
instances the date of a VA outpatient or hospitalization 
examination or the date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim.  38 C.F.R. § 3.157(b)(1) (2002).  However, 
this section operates only after a formal claim for 
compensation has previously been allowed (in which case the 
issue is entitlement to a higher rate of compensation) or 
when a formal claim for compensation has been disallowed for 
the reason that service-connected disability is not 
compensable in degree.  See Servello v. Derwinski, 3 Vet. 
App. 196, 199-200 (1992).  The regulation does not apply to 
an original service connection claim.  The fact that the 
veteran received a rather thorough PTSD examination does not 
strengthen his effective date claim since a claim for service 
connection for PTSD that satisfied the requirements for 
recognition as a claim had not yet been received as of that 
date.

The Board accepts as credible the veteran's account of having 
attempted to initiate a claim for service connection for PTSD 
in July 1999 by visiting the Otter Tail County Veterans 
Office.  Whatever transpired there evidently led the veteran 
to believe that the process for filing a claim had been set 
in motion.  Regrettably, the record shows that VA did not 
receive a claim following this event.  In the absence of any 
filing with VA, there is no legal basis by which an earlier 
effective date might be allowed under the criteria discussed 
herein.  

Therefore, the Board must find that the veteran's appeal for 
an effective date earlier than July 27, 2000, is without 
legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

An effective date earlier than July 27, 2000, for the grant 
of service connection for PTSD is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

